Citation Nr: 1709458	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  00-20 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  He has been awarded the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2005 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for right knee arthritis.  In December 2005, the Veteran filed a notice of disagreement (NOD) with respect to the denial of service connection.  A statement of the case (SOC) was issued in November 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2007.

In July 2016, the Board, inter alia, remanded the claim to arrange for a Board hearing at the Veteran's local VA office (Travel Board hearing), as requested in his December 2007 substantive appeal.  Such hearing was scheduled for a date in early March 2017; the Veteran did not report.

The appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

In February 2017, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating his desire to withdraw from appeal all claims before the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the remaining claim for service connection for a right knee disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

By a written statement received in February 2017, prior to the promulgation of a decision on the issue, the Veteran withdrew all issues remaining on appeal before the Board.  In this case, the only matter remaining on appeal is the claim for service connection for a right knee disorder.  Hence, with respect to such claim, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal as to the claim for service connection for a right knee disorder is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


